USCA4 Appeal: 21-7648      Doc: 10         Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7648


        ALBERT G. GURKIN, SR.,

                             Petitioner - Appellant,

                      v.

        BARNEY OWENS; NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                             Respondents - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-hc-02069-D)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Albert G. Gurkin, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7648         Doc: 10      Filed: 02/23/2022     Pg: 2 of 2




        PER CURIAM:

               Albert G. Gurkin, Sr., seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

        appealable unless a circuit justice or judge issues a certificate of appealability. See 28

        U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

        showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

        the district court denies relief on procedural grounds, the prisoner must demonstrate both

        that the dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41

        (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Gurkin’s informal brief, we

        conclude that Gurkin has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2